       Case 1:17-cv-03014-MKV-OTW Document 202 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
MARIAH LOPEZ,                                                  :
                                                               :
                        Plaintiffs,                            :   17-CV-3014 (MKV) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
NEW YORK CITY DEPT. OF
                                                               :
HOMELESS SERVICES et al.,
                                                               :
                        Defendants.                            :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties appeared before the Court for a pre-settlement call on June 16, 2020. As

directed on the call:

         1) The parties are directed to submit a proposed protective order and a proposed

              undertaking for Plaintiff by Friday, June 19, 2020. The proposed protective order will

              allow for redactions of personally identifiable information. If the parties are unable

              to agree to a proposed protected order, on June 19, 2020, Plaintiff’s counsel is

              directed to submit 1) Plaintiff’s proposed protective order and 2) a redline between

              Plaintiff’s and Defendants’ proposed protective orders.

         2) Defendants are directed to produce the documents sought in Plaintiff’s Request No.

              5(3) which seeks “copies of any LGBTQI or disability-related complaints submitted

              during [the April 2017 to present] time period concerning the operation of Marsha’s

              Place and Win West” by July 17, 2020. Defendants are further directed to submit a

              status letter on July 10, 2020 specifying in detail the progress Defendants have made

              on production, redaction, and the volume of documents. If Defendants require
    Case 1:17-cv-03014-MKV-OTW Document 202 Filed 06/16/20 Page 2 of 2



         additional time to complete production, they must make the application in the July

         10, 2020 status letter, and the Court may grant a short extension.



SO ORDERED.



                                                        s/ Ona T. Wang
Dated: June 16, 2020                                               Ona T. Wang
       New York, New York                                 United States Magistrate Judge




                                             2
